IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40263
                         Summary Calendar



CALVIN JENNINGS,

                                              Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION;
McCLURE, Assistant Warden;
BARKSDALE; HAROLD, Captain;
HENDERSON, Director of Classification

                                             Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (G-99-CV-450)
                      --------------------
                          July 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Calvin Jennings, a former Texas state

prisoner, appeals the district court's dismissal of his 42 U.S.C.

§ 1983 complaint.     He seeks relief from the district court’s

holding that he failed to exhaust his administrative remedies.

Jennings argues that, because he had filed grievances regarding his

work assignments, the district court erred in dismissing his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
complaint.    Jennings admitted in his response to the district

court’s interrogatories, however, that he had not filed a Step 1 or

a Step 2 grievance regarding his job assignments.

     "No action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are

exhausted."    42    U.S.C.   §   1997e(a).    Texas   has   a   two-step

administrative grievance procedure for state inmates.        See Wendell

v. Asher, 162 F.3d 887, 891 (5th Cir. 1998).           Step 1 involves

decision makers at the institutional level, while Step 2 permits

the prisoner to appeal the Step 1 decision to the Institutional

Division of the Texas Department of Criminal Justice.        See id.   As

a prerequisite to filing suit, a prisoner must complete both steps

of the grievance procedure.       See id. at 891-92.

     Exhaustion is required “regardless of the relief offered

through administrative procedures.”       Booth v. Churner, 121 S. Ct.

1819, 1825 (2001).

     Jennings did not exhaust available administrative remedies

before filing suit. Accordingly, the district court’s dismissal of

his complaint is

AFFIRMED.




                                    2